IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00395-CR
 
Linda Polley,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 
 

From the 66th District Court
Hill County, Texas
Trial Court No. 34,248
 

MEMORANDUM  Opinion

 




          Appellant filed her notice of appeal 123 days[1] after the court imposed sentence. 
Therefore, even though appellant filed a motion for new trial, the notice of
appeal is untimely.  See Tex. R.
App. P. 26.2(a)(2).  Accordingly, the appeal is dismissed for want of
jurisdiction.  See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.
1998); Fowler v. State, 16 S.W.3d 426, 428 (Tex. App.—Waco 2000, pet.
ref=d).
                                                                             PER
CURIAM
 
Before
Chief Justice Gray,
Justice Vance, and
Justice Reyna
(Chief Justice Gray would give notice to the defendant that we
question our jurisdiction and give the defendant an opportunity to respond
before summarily dismissing the appeal.  Nevertheless, the result appears
inevitable.)
Appeal
dismissed
Opinion
delivered and filed January 17, 2007
Do not
publish
[CR25]




[1]
          Based on the date indicated in
the certificate of service.  See Tex.
R. App. P. 9.2(b).